DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 7, 9 thru 15 and 17 thru 20 have been entered into the record.  Claims 8 and 16 have been cancelled.
Response to Amendment
The amendments to the specification overcome the specification objections from the previous office action (10/8/2021).  The specification objections are withdrawn.
The amendments to the claims cause 35 U.S.C. 112(f) to no longer be invoked for the claims.  There are no claim interpretations under 35 U.S.C. 112(f) in the current claims of 11/12/2021 (claim interpretation under 35 U.S.C. 112(f) is withdrawn).
The amendments to the claims and the below examiner’s amendment overcome the 35 U.S.C. 112(b) rejections from the previous office action (10/8/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 101 rejection from the previous office action (10/8/2021).  The 35 U.S.C. 101 rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Aditya Krishnan, Reg# 41,531 on 11/17/2021.
The application has been amended as follows: In claim 20 line3, change the word “serves” to the word --servers--.
Allowable Subject Matter
Claims 1 thru 7, 9 thru 15 and 17 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is the same as the reason for indicating allowable subject matter in the office action of 8/19/2021.  The reason for allowance is further based on the amendments of 11/12/2021 to overcome the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662